t c memo united_states tax_court paul r veneziano petitioner v commissioner of internal revenue respondent docket no 7962-09l filed date paul r veneziano pro_se erika b cormier for respondent memorandum findings_of_fact and opinion halpern judge this case is before us to review a notice_of_determination concerning collection action s under sec_6320 and or the notice issued by respondent’s appeals_office appeals unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure the notice concerns petitioner’ sec_2001 sec_2002 and federal_income_tax liabilities and it sustains settlement officer lisa boudreau’s ms boudreau determination that a notice_of_federal_tax_lien and a notice_of_intent_to_levy for those years should stand we review the notice pursuant to sec_6320 and sec_6330 although petitioner’ sec_2002 federal_income_tax liability is addressed in the notice that liability has since been paid in full and the issues regarding that liability are therefore moot we concern ourselves with the notice only as it addresses petitioner’ sec_2001 and liabilities at the outset we note that at the conclusion of the trial the court set a schedule for opening and answering briefs respondent complied with that schedule petitioner however submitted to the court two letters the first dated days before the due_date for the opening briefs and the second dated days before the due_date for the answering briefs we filed the first letter as petitioner’s opening brief and the second as his answering brief respondent objects to petitioner’s opening 1the notice is signed by matthew n mclaughlin appeals team manager the notice itself contains only a summary of determination but it encloses an attachment that appears to be ms boudreau’s memorandum supplying the detail behind the summary determination moreover in her declaration ms boudreau declares that she made the determination to proceed with collection we shall therefore speak in terms of ms boudreau’s determination to proceed with collection brief on the ground that it is testimonial and a party may not supplement the record with additional testimony unless the court has granted a motion to reopen the record respondent further objects to petitioner’s opening brief on the ground that it does not conform to the requirements of rule e governing the form and content of briefs among his objections is that petitioner’s opening brief does not contain concise statements of essential facts as required by rule e at the commencement of the trial we advised petitioner that the trial was his opportunity to either call any witnesses testify himself or ask the court to consider any documents that are not part of the stipulation petitioner appeared to understand although he had no witnesses to call he offered two unstipulated documents and testified while we should accord some leeway to pro_se plaintiffs in conforming to technical rules in pleading or in briefing their cases see eg 404_us_519 pro se’s pleading held to less stringent standards than formal pleadings drafted by lawyers respondent would be at a significant disadvantage if we were to consider testimony outside of the record which he had no opportunity to rebut we shall therefore disregard in reading petitioner’s briefs testimonial statements that we cannot readily source to the record finally rule e also requires that a party in his answering brief set forth any objections together with the reasons therefor to any proposed findings of any other party in his answering brief petitioner fails to set forth objections to proposed findings_of_fact contained in respondent’s opening brief accordingly we must conclude that petitioner has conceded that respondent’s proposed findings_of_fact are correct except to the extent that those findings are clearly inconsistent with evidence in the record see eg 118_tc_106 n affd 353_f3d_1181 10th cir residence findings_of_fact at the time he filed the petition petitioner resided in massachusetts 2we note that petitioner has hobbled us in determining what factual statements in his briefs are supported by the record since he has to no degree complied with the requirement of rule e to provide references to the pages of the transcript exhibits or other sources relied on to support statements in a brief while the transcript is relatively short pages the stipulated exhibits constitute more than pages returns and assessments petitioner did not file hi sec_2001 federal_income_tax return until sometime in he also failed to timely file hi sec_2002 and returns and respondent prepared substitutes for returns on account thereof petitioner’ sec_2001 and federal_income_tax liabilities were assessed on october and respectively notice of lien and notice_of_intent_to_levy in date respondent notified petitioner both that he had filed a notice_of_federal_tax_lien and that he intended to levy to collect petitioner’s unpaid federal income taxes of dollar_figure dollar_figure and dollar_figure for and respectively request for hearing in response petitioner timely requested a collection_due_process_hearing in that request petitioner proposed two collection alternatives an installment_agreement and an offer_in_compromise oic he did not challenge the existence or amount of his underlying tax_liabilities the hearing respondent granted petitioner’s request for a hearing and ms boudreau conducted that hearing the hearing in date she conferred by telephone with petitioner’s representative 3we round all dollar amounts to the nearest dollar timothy j burke mr burke neither during that conference nor at any other time during the hearing did mr burke or petitioner challenge the existence or amount of petitioner’s underlying or tax_liability or propose an installment_payment agreement in date petitioner submitted to ms boudreau an oic accompanied by a collection information statement offering to compromise all of hi sec_2001 sec_2002 and although that year is not at issue here federal_income_tax liabilities for dollar_figure on the basis of doubt as to collectibility and effective tax_administration on the basis of information petitioner submitted ms boudreau determined that petitioner’s reasonable collection potential sometimes rcp was dollar_figure the following schedule summarizes her financial analysis leading to her conclusion that petitioner’s rcp was dollar_figure cash on hand fidelity ira toyota vehicle boat stock ira distribution dissipated asset real_property reasonable collection potential fair_market_value dollar_figure big_number quick sale value -- -- -- dollar_figure encumbrance amount -- dollar_figure big_number -- -- big_number big_number -- big_number big_number big_number net equity dollar_figure big_number big_number big_number big_number ms boudreau did not include any future earnings potential in calculating petitioner’s rcp with respect to the real_property listed on the schedule in date petitioner purchased lot tower hill plymouth massachusetts unimproved_real_estate the property for dollar_figure he used funds from the ira distribution to make the purchase in date petitioner encumbered the property with a mortgage of dollar_figure in date petitioner created the veneziano children irrevocable_trust the trust mara veneziano petitioner’s sister trustee and conveyed the property to the trust pursuant to the indenture creating the trust petitioner retained the right to use and occupy any real_estate owned by the trust rent free for life petitioner continues to make mortgage payments of dollar_figure a month during ms boudreau’s consideration of petitioner’s case mr burke stated to her that petitioner had conveyed the property to the trust pursuant to a court order citing a separation agreement dated date the separation agreement between petitioner and his ex-wife in relevant part the separation agreement includes the following handwritten provision husband and wife shall execute irrevocable trusts naming the other as trustee for the children until each child reache sec_30 years old the corpus shall be used for each childs sic health maintenance support education for sic equally for each child the separation agreement does not require that petitioner transfer the property to the trust petitioner entered into the separation agreement more than months before he acquired the property and more than years before he created the trust ms boudreau determined that despite the trust’s title to the property respondent could collect petitioner’s unpaid tax from the proceeds of a sale of the property by asserting a transferee_liability or false conveyance theory taking into account the assessed value of the property the outstanding balance of the mortgage encumbering the property and a massachusetts state tax_lien encumbering the property ms boudreau determined the net equity value of the property to be dollar_figure the notice ms boudreau rejected petitioner’s oic determining that his rcp of dollar_figure was significantly more than the dollar_figure he had offered and therefore he did not qualify for an oic based on doubt as to collectibility she further determined that because he had not provided an explanation of special circumstances that would justify acceptance of a less-than-rcp oic he did not qualify for an oic based on the grounds of either effective tax_administration or doubt as to collectibility with special circumstances finally she determined that the lien would not be released ms boudreau’s memorandum accompanying the notice states you have not proposed a viable alternative to the lien notice you own land with significant equity and have not taken steps to either borrow against it or liquidate it there is equity in the property that would allow you to pay a significant portion of the outstanding liability this analysis indicates that the notice_of_federal_tax_lien and the proposed collection action are necessary to provide for the efficient collection of the taxes despite the potential intrusiveness of enforced collection the petition petitioner assigned error to the notice addressing only appeals’ determination with respect to the notice_of_federal_tax_lien but we assume also intending to address respondent’s intent to levy he claimed that appeals had erred because he was still under financial emotional psychological and physical hardship ms boudreau did not consider misrepresented or overlooked information and facts which led to an unfair unjust and inappropriately informed decision and t he only asset of any value i am associated with is a parcel of undeveloped land that is in an irrevocable_trust for my children i introduction opinion because petitioner did not raise a challenge to his underlying and tax_liabilities in his request for a collection_due_process_hearing or during the hearing he may not dispute those liabilities in this proceeding see 129_tc_107 in that request petitioner proposed only an installment_agreement and an oic we review appeals’ determination concerning those two proposals for abuse_of_discretion see 114_tc_176 an appeals officer abuses her discretion when she takes action that is arbitrary or capricious lacks sound basis in law or is not justifiable in light of the facts and circumstances willis v commissioner tcmemo_2003_302 citing 91_tc_1079 ii installment_agreement ms boudreau did not abuse her discretion in failing to consider an installment_agreement since petitioner did not propose any terms for an installment_agreement during the hearing see swanton v commissioner tcmemo_2010_140 citing 124_tc_69 iii oic based on doubt as to collectibility nor did she abuse her discretion in rejecting petitioner’s oic of dollar_figure generally an appeals officer does not abuse her discretion in determining to reject an oic following guidelines in the internal_revenue_manual irm e g atchison v commissioner tcmemo_2009_8 the commissioner may accept an oic based on doubt as to collectibility if the offer reflects the taxpayer’s reasonable collection potential irm pt date ms boudreau determined petitioner’s reasonable collection potential to be dollar_figure and petitioner has failed to show that she erred in doing so his only discernible challenge to her determination appears to be to her inclusion of the property in his rcp he does not challenge her determination of the property’s net equity value of dollar_figure but only her assumption that the property was still his ie that it was available to satisfy his unpaid taxes a federal_tax_lien arises when unpaid taxes are assessed and continues until the resulting liability is either satisfied or becomes unenforceable because of the running of the period of limitations sec_6321 and sec_6322 sec_301_6321-1 proced admin regs the lien attaches to all property and rights to property the taxpayer then holds or subsequently acquires sec_6321 sec_301_6321-1 proced admin regs where assets subject_to the federal_tax_lien are transferred to another party the lien remains on those assets 357_us_51 the transfer of property subsequent to the attachment of the lien does not affect the lien for ‘it is the very nature and essence of a lien that no matter into whose hands the property goes it passes cum onere’ petitioner’ sec_2001 and federal_income_tax liabilities were assessed on october and respectively petitioner conveyed the property to the trust on date therefore the federal_tax_lien had already attached to the property before its conveyance to the trust ms boudreau did not err in determining that by asserting a transferee_liability or false conveyance theory the commissioner could collect petitioner’s unpaid tax from the proceeds of a sale of the property iv effective tax_administration and doubt as to collectibility with special circumstances the commissioner may accept an oic based on effective tax_administration if the taxpayer’s rcp is greater than the amount owed but the commissioner determines that a lesser amount should be accepted on the grounds of economic hardship public policy or equity irm pt date the effective- tax-administration grounds of economic hardship public policy or equity may also be applied to a taxpayer whose rcp is less than the amount of tax owed in that case the commissioner may accept an offer that is less than the taxpayer’s rcp as an oic based on doubt as to collectibility with special circumstances id pt b for purposes of making the relevant determinations economic hardship is defined as the inability to pay reasonable basic living_expenses id pt basic living_expenses are those expenses that provide for health welfare and production_of_income of the taxpayer and the taxpayer’s family id pt the public policy or equity grounds are 4moreover for reasons discussed infra the trust did not constitute the trust mentioned by the separation agreement satisfied where due to exceptional circumstances collection in full would undermine public confidence that the tax laws are being administered in a fair and equitable manner id pt compromise on those grounds is very rare id except where the ground is hardship the offer should also meet the following requirements the taxpayer has remained in compliance since incurring the liability and overall their compliance history does not weigh against compromise the taxpayer must have acted reasonably and responsibly in the situation giving rise to the liabilities and the circumstances of the case must be such that other taxpayers would view the compromise as a fair and equitable result for example it should not appear to other taxpayers that the result of the compromise places the taxpayer in a better position than they would occupy had they timely and fully met their obligations id pt ms boudreau did not err in following irm guidelines and determining that petitioner did not on the grounds of economic hardship public policy or equity qualify for an oic based on either effective tax_administration or doubt as to collectibility with special circumstances with respect to economic hardship there is no evidence that petitioner submitted to ms boudreau that shows he could not pay his own living_expenses indeed he continues to make the dollar_figure monthly payments on the mortgage encumbering the property additionally petitioner did not act reasonably and responsibly in the situation giving rise to his income_tax liabilities petitioner was delinquent in filing his returns for the taxable_year sec_2001 sec_2002 and petitioner received an ira distribution of dollar_figure in and rather than pay or provide for his income_tax liabilities he used a significant portion to purchase the property under those circumstances we agree with respondent that less than full collection of petitioner’s liabilities would undermine public confidence that the tax laws are being administered in a fair and equitable manner ms boudreau did not abuse her discretion in denying petitioner an oic on the grounds of either effective tax_administration or doubt as to collectibility with special circumstances v the trust is not a judgment lien creditor petitioner appears to argue that the federal_tax_lien at issue here is not valid against the property because the trustee who now owns the property is a judgment lien creditor who obtained her interest before the notice_of_federal_tax_lien was properly filed see sec_6323 the term ‘judgment lien creditor’ means a person who has obtained a valid judgment in a court of record and of competent jurisdiction for the recovery_of specifically designated property or for a certain sum of money sec_301 h -l g proced admin regs in support of his argument that the trustee is a judgment lien creditor petitioner points to the separation agreement’s handwritten provision husband and wife shall execute irrevocable trusts naming the other as trustee for the children until each child reache sec_30 years old the corpus shall be used for each childs sic health maintenance support education for sic equally for each child the separation agreement however does not require that petitioner transfer the property to the trust in fact the separation agreement is dated date more than months before petitioner acquired the property and more than years before petitioner created the trust further the separation agreement describes a_trust for which petitioner’s ex-wife is the trustee but the trustee of the trust is mara veneziano petitioner’s sister the trust simply does not meet the description of the trust found in the separation agreement the property was not conveyed to the trustee in connection with any judgment of a court of record and competent jurisdiction further the separation agreement does not specifically designate the property or any certain sum of money and creates no judgment lien accordingly the trustee is not a judgment lien creditor for purposes of invalidating the federal_tax_lien vi ms boudreau complied with all other requirements of section pursuant to sec_6330 appeals’s determination must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary as stated in ms boudreau’s memorandum attached to the notice she considered all three of those matters vii conclusion ms boudreau complied with the requirements of sec_6330 and did not abuse her discretion in determining that respondent could proceed with collection her determination to proceed with collection is sustained the notice_of_federal_tax_lien is sustained and respondent may proceed by levy to collect petitioner’s unpaid and federal_income_tax liabilities an appropriate order and decision will be entered for respondent
